Citation Nr: 0700509	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a headache 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5. Entitlement to service connection for a disability 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1954 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran's representative, in his 
October 2006 Written Brief Presentation, waived RO review of 
the additional evidence submitted by the veteran subsequent 
to his appeal being certified to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he was the victim of a personal 
assault during service which left him with a head injury and 
chronic residuals of tinnitus, hearing loss, headaches, PTSD, 
and memory loss. 

The Board notes that in claims for service connection for 
PTSD based on personal assault, VA has established special 
procedures for evidentiary development.  38 C.F.R. § 3.304(f) 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  

Unfortunately, in the case at hand, the record does not 
demonstrate that the veteran was fully advised of the 
aforementioned provisions.  Although there is a completed 
questionnaire form of record which appears to ask the veteran 
to identify other sources of information regarding his 
assault, such as a crisis center or hospital, or a clergyman 
or family member that the veteran may have confided in, the 
form does not advise the veteran that alternate sources of 
evidence may provide credible evidence of an in-service 
personal assault, such as military or civilian police 
reports, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  As such, the Board cannot state that the 
record shows full compliance with the requirements of 38 
C.F.R. § 3.304(f)(3).  Therefore, the Board finds that this 
matter must be remanded for notice and evidentiary 
development consistent with the provisions of 38 C.F.R. § 
3.304(f)(3) regarding personal assault cases.

The Board notes that the veteran is claiming that his other 
alleged disabilities, such as hearing loss, tinnitus, chronic 
headaches and chronic memory loss, all stem from the alleged 
personal assault.  The Board notes that the record contains a 
June 2003 VA audiogram report which appears to show a current 
hearing loss disability.  Additionally, VA treatment records 
show that the veteran may have a current memory loss disorder 
of uncertain etiology.  Finally, the Board notes that the 
record also contains numerous statements from the veteran, 
including statements made in the course of seeking medical 
treatment, alleging that he currently suffers from headaches, 
and tinnitus.  

Therefore, the Board believes that as the issue of PSTD is 
being remanded for additional development of the evidence in 
an attempt to verify the veteran's alleged in-service 
assault, and the veteran alleges that the in-service assault 
is what also caused his current tinnitus, hearing loss, 
headaches and memory loss, and there is current competent lay 
and medical evidence of all of these alleged disabilities, 
that these issues should be held in abeyance.  In the event 
that the additional development verifies the veteran's 
alleged in-service assault, the RO should arrange for the 
veteran to undergo VA examinations to determine if he 
currently suffers from tinnitus, hearing loss, headaches and 
memory loss disabilities and, if so, if they are 
etiologically related to the verified in-service assault.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a degree of disability for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefits will be assigned as well as a degree of disability 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date and the different degrees of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess, 
supra.  

2.  The RO should also furnish the 
veteran appropriate notice as required by 
38 C.F.R. § 3.304(f)(3) (2006) in cases 
alleging PTSD due to personal assault.

3.  Schedule the veteran for a VA PTSD 
examination.  The claims file must be 
made available to and reviewed by the 
examiner.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly indicate 
whether there were behavior changes in 
service which were indicative of the 
veteran suffering a personal assault in 
service.  If so, the examiner should give 
an opinion as to whether it is as likely 
as not that the veteran currently has 
PTSD as a result of the inservice 
stressor.  

4.  If, and ONLY IF, the veteran is found 
to have PTSD due to the alleged in-
service assault should he be afforded a 
VA audiological examination to determine 
if he suffers from  hearing loss and/or 
tinnitus.  The claims file must be made 
available to the examiner for review and 
the examiner should be expressly informed 
of the verified stressor of a personal 
assault.  After reviewing the claims file 
and examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran currently suffers from 
hearing loss and/or tinnitus.  If so, the 
examiner should be asked whether it is at 
least as likely as not (50 percent or 
greater probability) that the current 
tinnitus and/or hearing loss disability 
is causally linked to the verified 
stressor of an in-service personal 
assault.  

5.  If, and ONLY IF, the veteran is found 
to have PTSD due to the alleged in-
service assault should he be afforded a 
VA examination to determine if he suffers 
from a disability manifested by 
headaches.  The claims file must be made 
available to the examiner for review and 
the examiner should be expressly informed 
of the verified stressor of a personal 
assault.  After reviewing the claims file 
and examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran currently suffers from a 
disability manifested by headaches.  If 
so, the examiner should be asked whether 
it is at least as likely as not (50 
percent or greater probability) that the 
current disability manifested by 
headaches is causally linked to the 
verified stressor of an in-service 
personal assault.  

6.  If, and ONLY IF, the veteran is found 
to have PTSD due to the alleged in-
service assault should he be afforded a 
VA examination to determine if he suffers 
from a disability manifested by memory 
loss (separate from any memory loss that 
may be associated with any PTSD).  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of the 
verified stressor of a personal assault.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran has a disability 
manifested by memory loss that is 
separate from any memory loss that the 
veteran may experience as a symptom of 
his PTSD.  If so, the examiner should be 
asked whether it is at least as likely as 
not (50 percent or greater probability) 
that the current memory loss disability 
is causally linked to the verified 
stressor of an in-service personal 
assault.  

7.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claims for 
service connection.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


